Citation Nr: 0525086	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is recognized as the deceased veteran's 
surviving spouse, for the purpose of receiving Department of 
Veterans Affairs benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to March 
1953.  He died in October 2000 from lung cancer.  The 
appellant filed a claim for Department of Veterans Affairs 
(VA) benefits, dependency and indemnity compensation (DIC), 
as his surviving spouse.  The Regional Office (RO) in 
Houston, Texas, determined in September 2001 that she is not 
entitled to this recognition.  She appealed to the Board of 
Veterans' Appeals (Board).

A hearing was held at the RO in March 2003 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  This type 
of hearing is often called a travel Board hearing.  A 
transcript of the proceeding is of record.  

The Board remanded the case to the RO in October 2003 for 
additional development and consideration.


FINDINGS OF FACT

1.  The veteran and the appellant underwent a ceremonial 
marriage in 1984; they were never divorced, and the appellant 
remained with him until his death.  

2.  Prior to their 1984 ceremonial marriage, the veteran and 
the appellant had undergone ceremonial marriages to others, 
but each marriage was terminated by a divorce.  

3.  The appellant was never the common law wife of the father 
of her son born in 1971.  


CONCLUSION OF LAW

The appellant is recognized as the veteran's surviving spouse 
for the purpose of receiving VA DIC benefits.  38 U.S.C.A. 
§ 101(3) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is undisputed the veteran and the appellant had a 
ceremonial marriage in November 1984.  The dispositive issue 
is whether the appellant had previously entered into a common 
law marriage with the father of her son born in 1971.  
It is also undisputed that she never obtained a divorce from 
any purported common law marriage, if in fact one existed.  
If it did, she was not free to enter into a valid marriage 
with the veteran.  

To be eligible to receive death pension benefits from VA, the 
appellant must show that she was the veteran's lawful 
"surviving spouse," meaning she must submit evidence 
showing that she had a valid marriage with him at the time of 
his death, and that she lived with him continuously from the 
date they were married until he died, unless there was a 
period during their marriage when they were separated that 
was due to his misconduct, or was procured by him, and she 
was without fault.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  
As defined by the laws and regulations that govern this case, 
a "marriage" is deemed to have been valid if it was 
recognized as legal according to the laws in effect in the 
jurisdiction where the appellant and the veteran resided at 
the time of their marriage, or according to the laws of the 
place where they resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).   



The veteran was notified in October 1985 of an RO 
administrative decision that month concluding the appellant 
and her son, born in 1971, could not be recognized as his 
dependents for purposes of receiving additional VA 
compensation because it was found that she had a prior, 
undissolved common law marriage to the father of her son.  
This determination was based on her having signed her son's 
birth certificate with the surname of the son's father, 
showing that she had established a common law marriage under 
Texas law.  

That administrative decision found the facts before the RO to 
be as follows:

The veteran and [the appellant] entered into a 
ceremonial marriage on November [redacted], 1984.  The 
veteran had three prior marriages, all of which 
were terminated by divorce.  The veteran reports 
that [the appellant] had prior marriages [to 
others].  Copies of divorce decrees dissolving 
these marriages are of record.  

[The veteran] has claimed a step child [the 
appellant's son born in 1971 and fathered by 
another man to whom she had not had a ceremonial 
marriage] as a dependent.  [The step child's] 
birth certificate shows that his father [was not 
the veteran].  The informant's signature on the 
birth certificate is that of [the appellant's 
first name and the surname of her son's father 
and the title of 'Mrs.'].  The [appellant's son] 
was born in Houston, Texas.  His mother's 
residence was shown as Harris County, Texas.  On 
January [redacted], 1985, [the appellant] made the 
following statement: "[her son's father] and I 
were never married.  I used his last name in 
order for my son to carry his father's last 
name."



In a letter dated May 10, 1985, [the veteran] was 
advised that [the appellant's] signing [her 
son's] birth certificate as [the surname of the 
son's father] constituted prima facie evidence 
that a common law marriage existed between [the 
appellant] and [the father of her son born in 
1971].  [The veteran] was asked to submit a 
certified copy of a divorce decree dissolving 
[the appellant's] marriage to [her son's father].  
He was advised that if no commonlaw [sic] 
marriage existed, he should furnish names and 
current mailing addresses of neighbors, 
acquaintances, [sic] and other persons who were 
in contact with [the appellant] in 1971.  

In a statement dated May 16, 1985, the veteran 
indicated that [the appellant] never considered 
herself married to [her son's father] and that 
there was no divorce.  On June [redacted], 1985, [the 
veteran] verified that the signature on [the 
appellant's son's] birth certificate was that of 
his wife [the appellant].  

In discussing the facts, the RO stated that:  

A marriage is valid for [VA] purposes if it is 
valid under the law of the place where the 
parties resided at the time of the marriage.  
38 C.F.R. 3.1(J).  

Commonlaw marriages are recognized in Texas.  
Such a marriage may be proved by evidence that 
the parties agreed to be married, lived together 
as husband and wife, and represented to others 
that they were married.  The agreement to be 
married may be inferred from evidence that the 
parties lived together and represented to others 
that they were married. (Texas Family Code 
Section 1.91(A)(2).  



In Texas, an attempted marriage is void if either 
of the parties was previously married and the 
prior marriage has not been dissolved.  Texas 
Family Code Section 2.22.

The evidence or record indicates that [the 
appellant] lived in Texas in October 1971.  [The 
appellant's son's] birth certificate is proof 
that she represented to others that she and [her 
son's father] were married.  The veteran has 
failed to furnish the names and addresses of 
persons who could be contacted for statements as 
to whether or not [the appellant and the father 
of her son] lived together in 1971.  These names 
and addresses were requested by letter dated 
May 10, 1985, and June 12, 1985.  In the absence 
of such information, it must be assumed that [the 
appellant and her son's father] were living 
together in 1971.  The elements exist from which 
a commonlaw marriage may be inferred.  There is 
no evidence that the commonlaw marriage [of the 
appellant to her son's father] had ever been 
dissolved.  

Based on this, the RO concluded that:  

The veteran's attempted ceremonial marriage to 
[the appellant] on November [redacted], 1984, is void.  
[The appellant] cannot be recognized as the 
veteran's spouse for VA purposes.  

The veteran did not appeal the RO's October 1985 
administrative decision.  On the other hand, the appellant 
was not a party to that decision (even though her marital 
status was the dispositive issue) and was not notified of 
that decision either (although the veteran presumably 
informed her of it) and, thus, could not have appealed.  



Evidence on file at the time of the October 1985 
administrative decision included a statement from the 
appellant's mother that the appellant was never married to 
nor the common law wife of the father of her son born in 
1971.  In May 1985 the veteran stated that the appellant had 
never lived with and was never married to the father of her 
son born in 1971.  Both the veteran and the appellant's 
mother stated that the appellant had only signed her name, 
using the father's surname, to the birth certificate for the 
limited purpose of allowing her son to have his father's 
surname.  

The additional evidence that has been submitted since the 
October 1985 administrative decision includes an affidavit 
dated in October 1985 from the father of the appellant's son 
born in 1971 attesting that he had never married the 
appellant nor did they have a common law marriage.  He, too, 
had only wanted to have their son take his surname and for 
that reason (only) the appellant signed the birth certificate 
of their son using his surname.  

In an undated affidavit the appellant stated that she was 
never married to nor the common law wife of the father of her 
son born in 1971.  She reiterated that she had only signed 
the birth certificate using the father's surname so their son 
could have his father's surname.  That was the only time she 
had ever signed her name using that surname.  She had never 
lived with the father of their son.  She had never used that 
surname on a driver's license nor ever had any bills incurred 
under that name.  She had never divorced the father of her 
son born in 1971 because they had never been married - under 
common law or otherwise.  

In a June 2004 statement the appellant reported that she had 
provided all documentary evidence in her possession and that 
the father of their son born in 1971 could not now be located 
or it was not known if he was still alive.  She had no means 
to obtain such information.  She was not now living with any 
man and had not remarried since the veteran's death.  



During her March 2003 travel Board hearing, the appellant's 
testimony essentially synopsized the information previously 
provided by her and the veteran.  She was informed that she 
could submit additional evidence.  See page 2 of the 
transcript.  

Under Texas law, two types of informal marriages are 
recognized.  The first requires a formal declaration and 
registration of an informal marriage.  See Texas Family Code 
§§ 2.401(a)(1) and 2.402.  There is no suggestion in this 
case that there was an informal marriage under these 
provisions, which required execution and recording in the 
public records of a formal document.  The second is a common 
law marriage.  See Texas Family Code § 2.401(a)(2).  This 
requires three elements; the first element is that a man and 
woman agreed to be married; second, that they live together; 
and third, that they represent to others they are married.

In 1985 the RO noted that the agreement to be married (the 
first element) could be inferred if the other two elements 
were established (living together and presenting themselves 
as being married).  But there was never evidence that the 
appellant and the father of her son born in 1971 ever 
actually lived together.  

It is true that the appellant's signing the 1971 birth 
certificate is evidence that she represented to others that 
she was married to the father of her son born in 1971.  Even 
though there was evidence from the veteran and from the 
appellant's mother that the appellant had never lived with 
the father of her son born in 1971, the RO concluded the 
veteran's failure to provide information so that others could 
be contacted about this matter was sufficient to allow the RO 
to factually assume that the appellant had lived together 
with the father of her son born in 1971.  

In sum, the RO stated in 1985 that the "elements exist from 
which a commonlaw [sic] marriage may be inferred."  



Despite the RO's unfavorable 1985 administrative decision, 
the evidence as a whole, particularly the additional evidence 
obtained since that decision, shows the appellant never 
intended to marry the father of her son born in 1971 
(and, indeed, even the father, himself, has acknowledged 
this).  And they never lived together, either, or otherwise 
held themselves out as a married couple.

Since two of the elements of a common law marriage are now 
undisputedly shown to have never existed, it can only be 
concluded the appellant never had a common law marriage with 
the father of her son born in 1971.  So, in turn, she had a 
valid 1984 marriage to the veteran and, consequently, is his 
recognized surviving spouse.

In light of this favorable conclusion, the Board need not 
address whether there was a "deemed valid" marriage within 
the meaning of 38 C.F.R. § 3.52 or whether the requirements 
of The Veterans Claims Assistance Act (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), have been satisfied.


ORDER

The appellant is recognized as the deceased veteran's 
surviving spouse, for the purpose of receiving VA benefits - 
including DIC.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


